Citation Nr: 1815614	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 108	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and emphysema, and due to in-service asbestos exposure.



ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2014 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board, but following proper notice of the October 2016 hearing, the Veteran did not appear for the hearing.  Therefore, his hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

Additional VA treatment records were added to the record in June 2016 without a waiver of Agency of Original Jurisdiction (AOJ) review of the evidence.  However, as this case is being remanded to the AOJ, the AOJ will have the opportunity to review any and all additional evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

A VA examiner provided a medical opinion in April 2014 as to whether the Veteran's COPD was caused by exposure to asbestos in service, but the opinion came after a review of the record only and there was not an examination completed of the Veteran.  There is competent evidence that the Veteran's respiratory condition has worsened since the April 2014 VA opinion; therefore, an examination should be completed to determine whether the Veteran currently has a disability that is related to his service.  
As to the medical evidence of record, a July 1989 chest X-ray shows new left effusion but is otherwise normal.  A May 2013 chest CT shows significant emphysema, tethered lung, calcification of the left lower hemithorax that may represent pleural or parenchymal calcification, bronchial wall thickening and bronchiectasis, and left pleural and diaphragmatic plaques.  The VA examiner then provided the April 2014 opinion that the Veteran's COPD was less likely than not incurred in or caused by service with the rationale that there is no indication of asbestosis on the Veteran's CT scan.  In addition, the examiner stated that asbestosis does not cause COPD, and he stated the Veteran's COPD is from tobacco use.  

Following the April 2014 VA opinion and the May 2014 statement of the case, a May 2014 chest CT shows new pulmonary nodules in the right upper lobe and in the left lower lobe that were noted to be concerning for malignancy.  A June 2014 abdomen MRI shows a small nodule in the left lung base.  The Veteran noted in his July 2014 VA Form 9, Substantive Appeal, that this evidence has not been considered.  

In addition, the Veteran stated in a June 2012 statement that he was exposed to asbestos while he was aboard a ship in service that has contributed to his condition.  The Veteran's DD 214 indicates his last duty assignment was on the U.S.S. Collett and that his occupation was a radio operator.  However, there are no other personnel records in the Veteran's file.  Therefore, upon remand, further development of the Veteran's in-service work history should be completed in order to make a finding as to whether the Veteran was exposed to asbestos in service. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from August 2016 onward. 

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the Veteran's electronic record any of the Veteran's service personnel records and take any further development procedures necessary in accordance with applicable M21-1 procedures to determine the likelihood the Veteran was exposed to asbestos during his active duty service.

3.  After completing the development requested in item 1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any respiratory disability.  His electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide an opinion on the following:

For any diagnosed respiratory condition, opine as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory condition is related or attributable to the Veteran's military service, to include alleged exposure to asbestos.
In answering this question, the examiner is to address the May 2013 chest CT that shows left pleural and diaphragmatic plaques and May 2014 chest CT indicating new pulmonary nodules that were noted to be concerning for malignancy.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

4.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claim on appeal.  If any benefit on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

